Dismissed and Memorandum Opinion filed April 9, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00264-CV

  TEXAS DEPARTMENT OF INSURANCE, DIVISION OF WORKERS’
                COMPENSATION, Appellant
                                       V.

                           LINDA GREEN, Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-25688

                 MEMORANDUM                     OPINION


      This appeal is from a judgment signed March 2, 2015. The appeal was
assigned to the First Court of Appeals; however, the Harris County District Clerk
subsequently, and erroneously, assigned this cause to this court. By letter dated,
March 24 2015, the Harris County District Clerk advised this court of its error.
Because this cause was erroneously assigned to this court, the appeal is ordered
dismissed. Our dismissal does not affect any appeal pending in the First Court of
Appeals.

                                    PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.




                                       2